f/v)

FILED

0CT - 8 2014
UNITED STATES DISTRICT COURT C|ark, U.S. D|strlct & Bankruptcy
F@R THE DISTRICT QF C()LUMB}A Courts for the Dlstr|ct of columbia

Matthew Alan Smith, )
Plaintiff, §
v. § Civil Action No. !$l*' z 

The Department of Justice, g
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. l987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. l937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a resident of Lakewood, Colorado, suing the United States for monetary
damages. See Compl. at 2, 9. In what is probably the most coherent sentence in the prolix
complaint, plaintiff states that he "was not granted a simple change of judge or venue," which "is
disturbing and improper when procedures get out of hand especially when the plaintiff obviously
wins summary judgment in some instances." Id. at 2. Plaintiff seeks to reopen cases that seem
to have no connection to this judicial district and over which this Court would have no
jurisdiction. See id. at 5 & Attachment. Regardless, the complaint fails to provide any notice of

a discernible claim. A separate Order of dismissal accompanies this Memorandum Opinion.

,A ~A